INTRODUCTION TO PRO FORMA CONSOLIDATED FINANCIAL STATEMENTS The following pro forma consolidated balance sheets, pro forma consolidated statements of operations, and explanatory notes give effect to the sale of World Wide Auctioneers, Ltd. (“World Wide”) by the Corporation effective October 31, 2010. The pro forma consolidated balance sheets and pro forma consolidated statements of operations are based on the estimates and assumptions set forth in the explanatory notes. The pro forma consolidated balance sheets and the pro forma consolidated statements of operations have been prepared utilizing the historical financial statements of the Corporation and World Wide and therefore should be read in conjunction with the Corporation’s historical consolidated financial statements and notes. The pro forma consolidated balance sheetshave been prepared as if the sale occurred on September 30, 2010. The pro forma consolidated statements of operations have been prepared as if the sale occurred on January 1, 2008. This pro forma consolidated financial data is provided for illustrative purposes only, and does not purport to be indicative of the actual financial position or results of operations had the sale occurred as presented, nor is it necessarily indicative of the results of future operations. WWA GROUP INC PRO FORMA CONSOLIDATED BALANCE SHEET SEPTEMBER 30, 2010 (UNAUDITED) Historical World Wide Pro Forma WWA Group, Inc. Separation WWA Group, Inc. Assets Current assets: Cash 2,569,304 (2,563,743) 5,561 Receivables, net 8,742,223 (8,742,223) - Advances to suppliers 2,195,847 (2,195,847) - Inventories 3,032,435 (3,029,829) 2,606 Prepaid expenses 569,893 (569,893) - Notes receivable 4,181,227 (1,800,077) 2,381,150 Other current assets 548,976 (284,151) 264,825 Total current assets 21,839,905 (19,185,763) 2,654,142 Property and equipment, net 3,975,586 (3,975,586) - Building and Auction Arena-CWIP 1,479,495 (1,479,495) - Vessel-Aqua Conti-CWIP 1,389,527 (1,389,527) - Investment in equity interests 1,219,219 - 1,219,219 Investment in related party entity 31,250 (31,250) - Other assets 333,808 (333,808) - 30,268,790 (26,395,429) 3,873,361 Liabilities and Stockholders' Equity Current liabilities: Auction proceeds payable 566,126 (566,126) - Accounts payables 8,607,228 (8,607,228) - Accrued expenses 410,350 (342,418) 67,932 Line of credit 8,723,649 (8,723,649) - Short Term Debt - Notes Payable 4,317,369 (4,317,369) - Current maturities of long-term debt 616,909 (616,909) - Total current liabilities 23,241,631 (23,173,699) 67,932 Long-term debt 2,437,637 (2,437,637) - Total liabilities 25,679,268 (25,611,336) 67,932 Commitments and contingencies - - - Stockholders' equity: Common stock, $0.001 par value, 50,000,000 shares authorized; 22,591,922 shares issued and outstanding 22,592 - 22,592 Additional paid-in capital 4,449,080 - 4,449,080 Retained earnings 117,850 (784,093) (666,243) Total stockholders' equity: 4,589,522 (784,093) 3,805,429 30,268,790 (26,395,429) 3,873,361 The accompanying notes are an integral part of these pro forma consolidated financial statements WWA GROUP, INC. NOTES TO UNAUDITED PRO FORMA CONSOLIDATED BALANCE SHEET (a) Reflects the Corporation’s historical consolidated balance sheet. (b) Reflects the Corporation’s sale of World Wide. (c) Reflects adjustments associated with the Corporation’s investments in Infrastructure Developments Corp., the Corporation’s stake in Asset Forum LLC, and the Corporation’s on-line auction software that was developed in house. (d) Reflects the Corporation’s accrued expenses. (e) Reflects adjustments associated with a note receivable, investment in equity interests, inventories, cash and other current assets. WWA GROUP INC PRO FORMA CONSOLIDATED STATEMENT OF OPERATION FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2010 (UNAUDITED) Historical World Wide Pro Forma WWA Group, Inc. Separation WWA Group, Inc. Revenues from commissions and services $ 2,877,683 $ 2,877,683 $ - Revenues from sales of equipment $ 23,678,737 $ 23,606,137 $ 72,600 Revenues from Ship Charter 495,000 495,000 - Total revenues 27,051,420 26,978,820 72,600 Direct costs - commissions and services 1,054,634 1,044,988 9,646 Direct costs - sales of equipment 22,862,646 22,795,646 67,000 Gross profit 3,134,140 3,138,186 (4,046) Operating expenses: General, selling and administrative expenses 1,657,566 1,552,939 104,627 Salaries and wages 1,121,349 1,079,148 42,201 Selling expenses 51,751 28,873 22,878 Depreciation and amortization expense 656,671 637,844 18,827 Total operating expenses 3,487,337 3,298,804 188,533 Income (loss) from operations (353,197) (160,618) (192,579) Other income (expense): Interest expense (1,172,020) (1,172,020) - Interest income 77,118 29,767 47,351 Income on equity investment 0 0 - Gain on sale of Dubai Operation (1,816,899) 1,816,899 Other income (expense) 56,379 9,026 47,353 Total other income (expense) (1,038,523) (2,950,126) 1,911,603 Income (loss) before income taxes (1,391,720) (3,110,744) 1,719,024 Provision for income taxes $ - - - Net income (loss) $ (1,391,720) $ (3,110,744) $ 1,719,024 Basic earnings per common share $ (0.06) $ 0.08 Diluted earnings per common share Weighted average shares - Basic 22,591,922 22,591,922 Weighted average shares – Diluted 22,591,922 22,591,922 The accompanying notes are an integral part of these pro forma consolidated financial statements WWA GROUP INC PRO FORMA CONSOLIDATED STATEMENT OF OPERATION FOR THE YEAR DECEMBER 31, 2009 (UNAUDITED) Historical World Wide Pro Forma WWA Group, Inc. Separation WWA Group, Inc. Revenues from commissions and services $ 6,645,428 $ 6,557,776 $ 87,652 Revenues from sales of equipment $ 29,632,876 $ 29,617,876 $ 15,000 Revenues from Ship Charter 630,000 630,000 Total revenues 36,908,305 36,805,652 102,652 Direct costs - commissions and services 2,535,769 2,380,741 155,027 Direct costs - sales of equipment 29,232,502 29,220,502 12,000 Gross profit 5,140,034 5,204,409 (64,375) Operating expenses: General, selling and administrative expenses 3,163,470 2,564,688 598,782 Salaries and wages 1,573,983 1,559,129 14,855 Selling expenses 225,187 117,936 107,251 Depreciation and amortization expense 1,125,634 1,124,713 921 Total operating expenses 6,088,275 5,366,466 721,809 (Loss) income from operations (948,240) (162,056) (786,184) Other income (expense): Interest expense (1,051,974) (1,051,974) - Loss on Equity Investment (22,503) (31,250) 8,747 Interest income 145,415 145,415 - Gain on sale of Dubai Operation (1,638,438) 1,638,438 Other income (expense) (21,865) (21,865) - Total other income (expense) (950,928) (2,598,112) 1,647,185 (Loss) income before income taxes (1,899,167) (2,760,168) 861,001 Provision for income taxes $ (1,027) $ - $ (1,027) Net (loss) income $ (1,900,194) $ (2,760,168) $ 859,974 Basic earnings per common share $ (0.084) $ 0.038 Diluted earnings per common share 0 0 Weighted average shares - Basic 22,591,922 22,591,922 Weighted average shares – Diluted 22,591,922 22,591,922 The accompanying notes are an integral part of these pro forma consolidated financial statements WWA GROUP INC PRO FORMA CONSOLIDATED STATEMENT OF OPERATION FOR THE YEAR DECEMBER 31, 2008 (UNAUDITED) Historical World Wide Pro Forma WWA Group, Inc. Separation WWA Group, Inc. Revenues from commissions and services $ 7,721,878 $ 7,721,878 $ - Revenues from sales of equipment $ 20,124,710 $ 20,124,710 $ - Revenues from Ship Charter 1,529,329 1,529,329 - Total revenues 29,375,917 29,375,917 - Direct costs - commissions and services 3,034,619 3,034,619 - Direct costs - sales of equipment 20,482,826 20,482,826 - Gross profit 5,858,472 5,858,472 - Operating expenses: General, selling and administrative expenses 2,650,798 2,534,631 116,166 Salaries and wages 1,967,182 1,943,182 24,000 Selling expenses 122,032 122,032 - Depreciation and amortization expense 786,872 786,872 - Total operating expenses 5,526,884 5,386,718 140,166 Income from operations 331,588 471,754 (140,166) Other income (expense): Interest expense (960,668) (938,168) (22,500) Loss on Equity Investment (254,336) - (254,336) Interest income 132,659 132,659 - Gain on sale of Dubai Operation (1,239,332) 1,239,332 Other income (expense) 143,762 143,762 - Total other income (expense) (938,583) (1,901,079) 962,496 Income before income taxes (606,995) (1,429,325) 822,330 Provision for income taxes $ - $ - $ - Net income $ (606,995) $ (1,429,325) $ 822,330 Basic earnings per common share $ (0.032) $ 0.043 Diluted earnings per common share (0.031) 0.042 Weighted average shares - basic 19,094,654 19,094,654 Weighted average shares - Diluted 19,771,627 19,771,627 The accompanying notes are an integral part of these pro forma consolidated financial statements WWA GROUP, INC. NOTES TO UNAUDITED PRO FORMA CONSOLIDATED STATEMENTS OF OPERATIONS (a) Reflects the Corporation’s historical consolidated statements of operations. (b) Reflects the elimination of the revenues and expenses of World Wide’s continuing operations from the Corporation’s historical results.
